NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 14 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10290

        Plaintiff - Appellee,                    D.C. No. 4:09-cr-02623-BCC-
                                                 GEE-1
  v.

MARIO RUIZ-PALMA,                                MEMORANDUM*

        Defendant - Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                            Submitted January 12, 2015**
                              San Francisco, California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

       Mario Ruiz-Palma appeals from his conviction following a jury trial for

possession of marijuana with intent to distribute. The Government concedes error

with regard to certain testimony and statements in closing argument that referred to

Ruiz-Palma’s post-arrest silence, but it contends such error was harmless. We

             *
                          This disposition is not appropriate for publication and is
not precedent except as provided by 9th Cir. R. 36-3.
             **
                          The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
assume that Ruiz-Palma’s claim of error was preserved but conclude that it is

“beyond a reasonable doubt that the error complained of did not contribute to the

verdict obtained.” Chapman v. California, 386 U.S. 18, 24 (1967). The evidence

overwhelmingly established Ruiz-Palma’s guilt. Cf. Illinois v. Wardlow, 528 U.S.
119, 124-25 (2000) (unprovoked, headlong flight upon noticing law enforcement

suggests wrongdoing); Maryland v. Pringle, 540 U.S. 366, 373 (2003) (drug

activity in a car is an enterprise to which a guilty person “would be unlikely to

admit an innocent person with the potential to furnish evidence against him”).

      AFFIRMED.